539 So. 2d 619 (1989)
Raymond KIMBROUGH, Appellant,
v.
STATE of Florida, Appellee.
No. 88-2623.
District Court of Appeal of Florida, Fourth District.
March 22, 1989.
Richard L. Jorandby, Public Defender, and Cherry Grant, Asst. Public Defender, West Palm Beach, for appellant.
Robert A. Butterworth, Atty. Gen., Tallahassee, and Carol Cobourn, Asst. Atty. Gen., West Palm Beach, for appellee.
PER CURIAM.
This is an appeal from denial of appellant's motion to suppress the two cocaine rocks found on his person after a stop of his vehicle. Appellant and a companion were sitting in appellant's automobile on a Sunday morning, legally parked in an alleyway near a motel and several car dealerships. The arresting officer drove his vehicle past appellant's car then turned around. As appellant started to drive away the officer, who was not investigating any particular criminal activity, stopped appellant's car to identify the occupants and learn their reasons for being parked there.
A police computer check of appellant's identity revealed an outstanding arrest warrant in appellant's name. Appellant was arrested and during the ensuing search of his person the two cocaine rocks were discovered.
We reverse the court's denial of appellant's motion to suppress, as there was no founded suspicion to justify the officer's stop in the first place. Accordingly, the physical evidence obtained during the subsequent search of appellant would properly be suppressed. State v. Beja, 451 So. 2d 882 (Fla. 4th DCA 1984).
DOWNEY, DELL and POLEN, JJ., concur.